DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6-13 are objected to because of informalities, which appear to be minor draft errors causing grammatical and/or antecedent basis issues. 
As noted in the following format (location of objection; suggestion for correction), the following objections may be overcome by making the corresponding corrections: (claim 6, “the core”; replacing “the” with --a--), (claim 7, “the core”; replacing “the” with --a--), (claim 11, “the core”; replacing “the” with --a--), (claim 11, “one of the two opposite directions”; deleting “the”), (claim 12, “the core”; replacing “the” with --a--), and (claim 13, “the core”; replacing “the” with --a--).
Any dependent claim of the claim(s) with the noted objections above is also objected to by virtue of its claim dependency. For purposes of examination, the claims have been treated as such with the correction(s). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa et al. (US 2014/0140486; hereinafter Yanagisawa). 

Regarding claim 1, Yanagisawa discloses an x-ray (par. 23) source (fig. 1) comprising: an x-ray tube (10) including a cathode (5) and an anode (6) electrically insulated (par. 23) from one another (via 9), the cathode configured to emit electrons in an electron beam (via electron beam passing hole 22) towards the anode, and the anode configured to emit x-rays out of the x-ray tube in response to impinging electrons from the cathode (par. 2); a heat sink (fig. 2b:17) thermally coupled to the anode (14), and extending away from the anode along a heat sink longitudinal axis (along 17); the heat sink having a base (of 17); the base (of 17) having a greater thickness nearer the anode (next to 14) and reducing in thickness along the heat sink longitudinal axis (of 17) to a smaller thickness farther from the anode (away from 14). 
However, Yanagisawa fails to disclose a fin extending from the base in this embodiment.
Yanagisawa teaches a fin extending from the base in another embodiment (fig. 3:17). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Yanagisawa with the teaching of a fin from another embodiment, since one would have been motivated to make such a modification for more effect heat radiation (Yanagisawa: pars. 38-39).
	
Regarding claim 2, Yanagisawa further discloses wherein Th1/Th2 > 1, where Th1 is the greater thickness of the base nearer the anode, Th2 is the smaller thickness of the base farther from the anode, both thicknesses measured perpendicular to the heat sink longitudinal axis and in a single plane parallel to and passing through the heat sink longitudinal axis (fig. 2b:17). 
However, Yanagisawa fails to disclose Th1/Th2 ≥ 1.5. 
1/Th2 ≥ 1.5, since such a modification would have involved a mere change in the size of a component, such as a greater or smaller thickness. A change in size is generally recognized as being within the level of ordinary skill in the art. One would have been motivated to make such a modification for a wider x-ray beam farther from the anode.  

Regarding claim 3, Yanagisawa as modified above suggests claim 2. 
However, Yanagisawa fails to disclose wherein 10 ≥ Th1/Th2 ≥ 2.
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Yanagisawa with 10 ≥ Th1/Th2 ≥ 2, since such a modification would have involved a mere change in the size of a component, such as a greater or smaller thickness. A change in size is generally recognized as being within the level of ordinary skill in the art. One would have been motivated to make such a modification for a wider x-ray beam farther from the anode.  

Regarding claim 4, Yanagisawa discloses wherein the greater thickness nearer the anode and reducing in thickness along the heat sink longitudinal axis to the smaller thickness farther from the anode is on each of two opposite sides of the heat sink longitudinal axis (fig. 2b:17). 

Regarding claim 11, Yanagisawa teaches wherein: the fin comprises an array of fins arrayed along the heat sink longitudinal axis; each fin of the array of fins extends from a core in a direction perpendicular to the heat sink longitudinal axis; and a plane of each fin extending in one of the two opposite directions is aligned with a plane of a paired fin extending in the other of the two opposite directions (fig. 3:17). 

Regarding claim 12, Yanagisawa teaches wherein: the fin comprises an array of fins arrayed along the heat sink longitudinal axis; each fin of the array of fins extends from the core in a direction perpendicular to the heat sink longitudinal axis; and within a plane parallel to and passing through the heat sink longitudinal axis, a distance from the heat sink longitudinal axis to a distal end of each fin is the same for all fins (fig. 3:17). 

Regarding claim 13, Yanagisawa teaches wherein: the fin comprises an array of fins arrayed along the heat sink longitudinal axis; each fin of the array of fins extends from the core in a direction perpendicular to the heat sink longitudinal axis; and a distance from the heat sink longitudinal axis to a distal end of each fin is the same for all fins (fig. 3:17). 

Regarding claim 16, Yanagisawa discloses wherein: a target material of the anode (14) is configured for generation of the x-rays in response to the impinging electrons (par. 2); and thermal resistance for conduction times area of heat transfer between the target material (14) and the heat sink (17) is necessarily ≤ 0.01 K*m2/W.  

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa as applied to claim 1 above, and further in view of Spiro (US 1565969). 

Regarding claim 5, Yanagisawa as modified above suggests claim 1. Yanagisawa further teaches wherein: the fin comprises an array of fins arrayed along the heat sink longitudinal axis; each fin of the array of fins extends from the base in a direction perpendicular to the heat sink longitudinal axis (fig. 3:17). 
However, Yanagisawa fails to disclose wherein fins of the array of fins are annular and circumscribe the base.

	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Yanagisawa with the teaching of Spiro, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. One would have been motivated to make such a modification for more cooling (Spiro: pg. 1:65-68).

Regarding claim 6, Yanagisawa as modified above suggests claim 1. Yanagisawa further teaches wherein: the fin comprises an array of fins arrayed along the heat sink longitudinal axis; each fin of the array of fins extends from a core in a direction perpendicular to the heat sink longitudinal axis (fig. 3:17);  and Tho/Thi, where Tho is a maximum thickness of two outermost fins and Thi is a maximum thickness of fins between the two outermost fins, of the array of fins (fig. 3:17). 
However, Yanagisawa fails to disclose 3 ≥ Tho/Thi ≥ 1.5. 
Spiro teaches 4 ≥ Tho/Thi ≥ 1.5 (fig. 4:17).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Yanagisawa with the teaching of Spiro, since such a modification would have involved a mere change in the size and shape of a component. A change in size and shape is generally recognized as being within the level of ordinary skill in the art. One would have been motivated to make such a modification for more cooling (Spiro: pg. 1:65-68).
	Furthermore, it would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with 3 ≥ Tho/Thi ≥ 1.5., since where the general conditions of a claim are in the prior art (Spiro: fig. 4:17), discovering the optimum or working ranges involves only routine skill in the art. One would have been motivated to make such a modification for more cooling. 

Regarding claim 14, Spiro teaches a bore (within 16) extending through the base (16) and aligned with the heat sink longitudinal axis, the bore having opposite ends; and wherein the x-ray tube (with 10) is mounted at one of the ends of the bore (16). 

Regarding claim 15, Spiro teaches wherein the x-ray tube (with 10 and 14), cables for providing electrical power to the x-ray tube, or both pass through the bore (of 16). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa in view of Daily et al. (US 2006/0151072; hereinafter Daily).
Yanagisawa discloses an x-ray (par. 23) source (fig. 1) comprising: an x-ray tube (10) including a cathode (5) and an anode (6) electrically insulated (par. 23) from one another (via 9), the cathode configured to emit electrons in an electron beam (via electron beam passing hole 22) towards the anode, the anode including a target material (14) configured to emit x-rays out of the x-ray tube in response to impinging electrons from the cathode (par. 2); a heat sink (fig. 2b:17) thermally coupled to the anode (14), and extending away from the anode along a heat sink longitudinal axis (along 17); the heat sink having a base (of 17); the base (of 17) having a greater thickness nearer the anode (next to 14) and reducing in thickness along the heat sink longitudinal axis (of 17) to a smaller thickness farther from the anode (away from 14). 
However, Yanagisawa fails to disclose wherein the target material and the anode comprise tungsten and lanthanum oxide; and a fin extending from the base in this embodiment.
Daily teaches wherein the target material and the anode (par. 7) comprise tungsten and lanthanum oxide (par. 9). Yanagisawa teaches a fin extending from the base in another embodiment (fig. 3:17). 

	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Yanagisawa with the teaching of a fin from another embodiment, since one would have been motivated to make such a modification for more effect heat radiation (Yanagisawa: pars. 38-39).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 7-10, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10727023 (hereinafter USPN ‘023). Although the claims 

Regarding claim 1, USPN ‘023 claims an x-ray source comprising: an x-ray tube (claim 3, preamble) including a cathode and an anode electrically insulated from one another, the cathode configured to emit electrons in an electron beam towards the anode, and the anode configured to emit x-rays out of the x-ray tube in response to impinging electrons from the cathode (claim 3, par. 1 in the body of the claim); a heat sink thermally coupled to the anode, and extending away from the anode along a heat sink longitudinal axis (par. 6); the heat sink having a base and a fin extending from the base (par. 7); the base having a greater thickness nearer the anode and reducing in thickness along the heat sink longitudinal axis to a smaller thickness farther from the anode (last paragraph). 

Regarding claim 4, USPN ‘023 claims wherein the greater thickness nearer the anode and reducing in thickness along the heat sink longitudinal axis to the smaller thickness farther from the anode is on each of two opposite sides of the heat sink longitudinal axis (claim 3, last paragraph). 

Regarding claim 7, USPN ‘023 claims wherein: the fin comprises an array of fins arrayed along the heat sink longitudinal axis; each fin of the array of fins extends from the core in a direction perpendicular to the heat sink longitudinal axis; the array of fins includes fins extending in each of two opposite directions away from the heat sink longitudinal axis; an outer perimeter of the fins in each of the two opposite directions has a convex shape perpendicular to the heat sink longitudinal axis; and the array of fins includes two opposite flat sides extending from the convex shape at the outer perimeter in one of the 

Regarding claim 8, USPN ‘023 further claims a necessary height of each of the fins at the two opposite flat sides at a location closest to the base (claim 3, par. 11). 
However, USPN ‘023 fails to claim wherein a maximum height is ≤ 1 mm. 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘023 with the height, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. One would have been motivated to make such a modification better cooling.
	
Regarding claim 9, USPN ‘023 claims a fan mounted at each of the two opposite flat sides, one of the fans configured to blow towards the heat sink and the other fan configured to draw air away from the heat sink (claim 3, par. 12). 

Regarding claim 10, USPN ‘023 claims the base (claim 3: core of the heat sink) which would necessarily have an outer surface having a shape. 
However, USPN ‘023 fails to claim wherein an outer surface of the base has a convex shape. 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘023 with the convex shape, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within 

Regarding claim 19, USPN ‘023 claims an x-ray source comprising: an x-ray tube (claim 3, preamble) including a cathode and an anode electrically insulated from one another, the cathode configured to emit electrons in an electron beam towards the anode, the anode including a target material configured to emit x-rays out of the x-ray tube in response to impinging electrons from the cathode (claim 3, pars. 1 and 5), the target material and the anode comprise tungsten and lanthanum oxide (claim 8); a heat sink thermally coupled to the anode, and extending away from the anode along a heat sink longitudinal axis (claim 3, par. 6); the heat sink having a base and a fin extending from the base (claim 3, par. 7); the base having a greater thickness nearer the anode and reducing in thickness along the heat sink longitudinal axis to a smaller thickness farther from the anode (claim 3, last paragraph). 

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 20 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884